Title: From Benjamin Franklin to Arthur Lee, 31 December 1779
From: Franklin, Benjamin
To: Lee, Arthur


Sir,
Passy, Dec. 31. 1779
I have not at present any Public Money in my hands; and all that I can expect will be necessary to pay Congress Drafts, and other indispensible Orders and Engagements. I have the honour to be, with very great Respect Sir, Your most obedient and most humble Servant
B Franklin
Honble Arthur Lee Esqe
 Addressed: To / The honourable Arthur Lee Esqe. / Paris. / [in another hand:] a lhotel notre Dame / rue neuve des bons enfans
Notations in different hands: refusal of Money / Decr. 31 1779 / Franklin D. B. / Franklin
Endorsed: B. Franklin to A. Lee Decr. 31st. 1779.
